DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	Examiner notes three similar parent applications to the currently pending claims. The parent applications have become US Patent Nos. 10276019, 10055961, and 10540876. Examiner notes that while these patents have similar claims to the currently pending claims none of the above patents claim “generate feedback to the classifier with training data based on the verification of the alarm” as claimed in independent claims 1, 8 and 15. Additionally, it would not have been obvious to one of ordinary skill in the art to modify the above listed patents to “generate feedback to the classifier with training data based on the verification of the alarm.”  The patents disclose detecting patients falls based on a train classifier, however the present application claims the training of the classifier. It would not have been obvious to one of ordinary skill in the art to modify the detection of a patient fall based on motion parameters to create training data and train a classifier based on a verification of the alarm. Therefore no rejections under double patenting are appropriate. 



Claim Interpretation
	Examiner notes there is functional language in independent claim 15, however, no interpretations under 35 U.S.C. 112(f) are appropriate. The claim refers to a series of “computer program code for”, one of ordinary skill in the art would not consider “computer program code” to be a generic substitute for means. Therefore, the claim limitations fail prong 1 of the three pronged test and no interpretations are appropriate. 


Allowable Subject Matter
Claims 1-20 are allowed. 
Regarding claim 1, the closest known prior art, nor any reasonable combination thereof teaches:
retrieve, from a storage device, video data that is associated with triggering false alarm cases of patient falls;
determine motion feature patterns that are associated with risk and non-risk events from the video data;
classify, using a classifier that is trained with a set of features associated with triggering alarms for patient falls, one or more of a plurality of frames generated from a surveillance camera as causing an alarm; 
verify the classification by extracting motion feature patterns of the one or more of the plurality of frames and comparing the extracted motion feature patterns with the determined motion feature patterns; and 
generate feedback to the classifier with training data based on the verification of the alarm. 
Aziz “Validation of accuracy of SVM-based fall detection system using real-world fall and non-fall datasets” teaches the classification of fall and non-fall events (See Figure 2, page 6) based on a support vector machine. However, the test data used by Aziz to create and validate the trained SVM were 3-D signals recorded from an acceleration sensors worn by the patients, not extracted from the video frames. (See Section 2 page 5). 
Claims 2-7 depend from claim 1 and are therefore also allowed. 


retrieving, by a computer system from a storage device, video data that is associated with triggering false alarm cases of patient falls;
determining, by the computer system, motion feature patterns that are associated with risk and non-risk events from the video data;
classifying, by the computer system, using a classifier that is trained with a set of features associated with triggering alarms for patient falls, one or more of a plurality of frames generated from a surveillance camera as causing an alarm; 
verifying, by the computer system, the classification by extracting motion feature patterns of the one or more of the plurality of frames and comparing the extracted motion feature patterns with the determined motion feature patterns; and 
generating, by the computer system, feedback to the classifier with training data based on the verification of the alarm. 
Aziz “Validation of accuracy of SVM-based fall detection system using real-world fall and non-fall datasets” teaches the classification of fall and non-fall events (See Figure 2, page 6) based on a support vector machine. However, the test data used by Aziz to create and validate the trained SVM were 3-D  signals recorded from an acceleration sensors worn by the patients, not extracted from the video frames. (See Section 2 page 5). 
Claims 9-14 depend from claim 11 and are therefore also allowed. 


computer program code for retrieving from a storage device, video data that is associated with triggering false alarm cases of patient falls;
computer program code for determining motion feature patterns that are associated with risk and non-risk events from the video data;
computer program code for classifying, using a classifier that is trained with a set of features associated with triggering alarms for patient falls, one or more of a plurality of frames generated from a surveillance camera as causing an alarm; 
computer program code for verifying the classification by extracting motion feature patterns of the one or more of the plurality of frames and comparing the extracted motion feature patterns with the determined motion feature patterns; and 
computer program code for generating feedback to the classifier with training data based on the verification of the alarm. 
Aziz “Validation of accuracy of SVM-based fall detection system using real-world fall and non-fall datasets” teaches the classification of fall and non-fall events (See Figure 2, page 6) based on a support vector machine. However, the test data used by Aziz to create and validate the trained SVM were 3-D signals recorded from an acceleration sensors worn by the patients, not extracted from the video frames. (See Section 2 page 5). 
Claims 16-20 depend from claim 15 and are therefore also allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666